On October 5, 1937, we made an order — which is now, and hereby, set aside and held for naught — reversing the judgment appealed from, and remanding the cause, upon the authority of the opinion and decision by the Supreme Court on appellants', herein, petition for writ of certiorari to that court.
We have given further consideration to the above-mentioned opinion and decision of the Supreme Court; and it is now our opinion that we should, in obedience to that court's mandate, make the order, here, which is therein indicated.
Accordingly, it is here ordered and adjudged that the judgment appealed from be reversed; and the custody of the child in question is hereby ordered to be restored to petitioners. Code, § 7318.